1    WO
2
3
4
5
6                       IN THE UNITED STATES DISTRICT COURT
7                                FOR THE DISTRICT OF ARIZONA
8
9    Remo Romulo Rainsford,                            No. CV-17-00530-TUC-EJM
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15          Plaintiff Remo Romulo Rainsford brought this action pursuant to 42 U.S.C. § 405(g)

16   seeking judicial review of a final decision by the Commissioner of Social Security

17   (“Commissioner”). Plaintiff raises three issues on appeal: 1) the Administrative Law Judge

18   (“ALJ”) erred by failing to include all of Plaintiff’s mental limitations in the residual

19   functional capacity (“RFC”) assessment; 2) the ALJ failed to fully develop the record; and

20   3) the ALJ failed to provide clear and convincing reasons to discount Plaintiff’s statements

21   about his bipolar disorder. (Doc. 16).

22          Before the Court are Plaintiff’s Opening Brief, Defendant’s Response, and

23   Plaintiff’s Reply. (Docs. 16, 17, & 18). The United States Magistrate Judge has received

24   the written consent of both parties and presides over this case pursuant to 28 U.S.C. §

25   636(c) and Rule 73, Federal Rules of Civil Procedure. For the reasons stated below, the

26   Court finds that the Commissioner’s decision should be affirmed.

27   ...

28   ...
1         I.        Procedural History
2              Plaintiff filed an application for Supplemental Security Income on July 15, 2013. 1
3    (Administrative Record (“AR”) 86). Plaintiff alleged disability beginning on July 15, 2013 2
4    based on back problems, bipolar disorder, and mental illness. (AR 86, 99, 217). Plaintiff’s
5    application was denied upon initial review (AR 85) and on reconsideration (AR 98). A
6    hearing was held on February 29, 2016 (AR 43), after which ALJ Charles Davis found, at
7    Step Four, that Plaintiff was not disabled because he could perform his PRW as a dump
8    truck driver. (AR 22). On August 28, 2017 the Appeals Council denied Plaintiff’s request
9    to review the ALJ’s decision. (AR 1).
10       II.        Factual History 3
11             Plaintiff was born on January 13, 1968, making him 45 at the AOD of his disability.
12   (AR 99). He has an 11th grade education and has past relevant work as a horse caretaker,
13   ranch hand, landscape laborer, vet assistant, water truck driver, and in maintenance. (AR
14   83, 239).
15             A.      Treating Physicians
16             On August 7, 2012 Plaintiff was seen at COPE Community Services for a
17   psychiatric diagnostic interview. (AR 281). He had poor insight, judgment, and
18   concentration, and was angry and agitated. Plaintiff was possibly under the influence, was
19   not directable, and was only able to express wanting help for his elbow and stated he was
20   only at COPE because he was court-ordered to be there.
21             On February 5, 2013 Plaintiff was seen for medication refills for Fluoxetine for
22   depression and Quetiapine for mood instability. (AR 282). He was friendly with good eye
23   contact, memory appropriate, thought processes logical and coherent, and had good
24   concentration, judgment, and insight. Diagnoses were bipolar II disorder and cannabis
25   abuse.
26   1
       Plaintiff filed prior applications on March 30, 2010, February 10, 2006, and October 28,
     2004. (AR 87).
27   2
       Plaintiff’s initial application listed an AOD of September 30, 2005, but this was changed
     to July 15, 2013 on reconsideration.
28   3
       While the undersigned has reviewed the entirety of the record in this matter, the following
     summary includes only the information most pertinent to Plaintiff’s claims on appeal.

                                                  -2-
1           On March 5, 2013 Plaintiff was friendly with good eye contact, mood and
2    concentration good, thought processes logical and coherent, and judgment fair due to illicit
3    cannabis use. (AR 288). He was medication compliant and his bipolar disorder was stable
4    or improved. (AR 289).
5           On April 25, 2013 Plaintiff was talkative with an even mood, thought processes
6    were logical and coherent, concentration, insight, and judgment good, and memory
7    appropriate. (AR 286). He was medication compliant and bipolar disorder stable or
8    improved. (AR 287).
9           On June 3, 2013 Plaintiff asked for a seriously mentally ill (“SMI”) designation to
10   help him with a disorderly conduct charge. (AR 284). His memory was appropriate,
11   judgment and concentration were good, insight fair, and thought processes tangential.
12   Plaintiff was medication compliant and bipolar disorder was stable or improved. (AR 285).
13          On September 18, 2013 Plaintiff reported he stopped Seroquel because it made him
14   twitch and that cannabis controlled his anxiety and mood instability. (AR 290). He was
15   depressed because his hip hurt and frustrated. Plaintiff had good judgment, insight, and
16   concentration, anxious mood, and logical and coherent thought processes. A review
17   summary that same date notes that Plaintiff reported stopping his medications because they
18   were causing twitches, dry mouth, and disturbed sleep. (AR 294).
19          At various other non-mental health appointments, Plaintiff was described as
20   tangential, talkative, and animated (AR 390, 483, 486, 502, 508), alert and oriented x3 (AR
21   392, 420, 478, 481, 484, 505, 527, 532, 535), normal/appropriate affect (AR 420, 478, 519,
22   527, 535), pleasant and cooperative (AR 390, 478, 519), and anxious (AR 443, 484, 505,
23   510, 513). Plaintiff denied depression, bipolar disorder, and anxiety on multiple occasions
24   (AR 397, 426, 530, 534) and reported using medical marijuana to relieve stress (AR 398,
25   426). At an ER visit for back pain, Plaintiff had pressured speech and tangential thought
26   processes and the physician believed Plaintiff had a mental health issue with mania and
27   was exhibiting drug seeking behavior. (AR 480–81). At an ER visit for eye redness, the
28   physician noted Plaintiff had an obvious psychiatric disturbance and required a lot of


                                                -3-
1    redirection. (AR 502). At an ER visit for elbow pain, Plaintiff was loud, yelling,
2    inappropriate, and said he wanted to hit someone with a hammer. (AR 510). When security
3    arrived, Plaintiff calmed down and said he wanted to go home.
4           B.     Examining Physicians
5           At a physical medicine consultation with Dr. Hassman on November 1, 2013,
6    Plaintiff denied depression but reported anxiety. (AR 344). Plaintiff was described as
7    awake and alert, oriented times three, pleasant and cooperative, and extremely verbose.
8           Plaintiff had cognitive testing with Dr. Plevell on February 23, 2016. (AR 358).
9    Plaintiff was described as alert and oriented with elevated affect and rapid speech, and his
10   thought processes were circumstantial, tangential, and loose in association. Dr. Plevell’s
11   conclusion was:
12                 The client’s condition appeared to be most consistent with the
                   diagnoses of: Bipolar Disorder; R/O Unspecified
13                 Neurocognitive Disorder. Testing suggested highly significant
                   difficulty with processing speed and possibly with abstraction.
14                 Behaviorally, he demonstrated rapid speech and significantly
                   disorganized thought. It is unclear if these issues are due to a
15                 primary condition or secondary to his Bipolar Disorder.
16
     (AR 359).
17
            C.     State Agency Physicians
18
            On initial review, state agency physician Dr. JES found that Plaintiff had mild
19
     restriction in activities of daily living, moderate difficulties in social functioning and in
20
     maintaining concentration, persistence, or pace, and one or two episodes of
21
     decompensation. (AR 90). Dr. JES noted that Plaintiff had a history of tangential thought
22
     processes and poor judgment that had gotten him into legal trouble, and was not compliant
23
     with his meds, which was a common problem with affective disorders and thus was
24
     regarded as a consequence of his mental impairment rather than a contributing factor. (AR
25
     91). Dr. JES assessed the following limitations: marked limitation in ability to understand
26
     and remember detailed instructions, carry out detailed instructions, and interact with the
27
     general public; moderate limitation in ability to maintain attention and concentration,
28
     perform activities within a schedule, maintain regular attendance, and be punctual,

                                                 -4-
1    complete a normal workday and workweek without interruption from psychologically
2    based symptoms and perform at a consistent pace, accept instruction and respond
3    appropriately to criticism from supervisors, and get along with coworkers and peers. (AR
4    93–94). Dr. JES opined that Plaintiff could perform simple tasks on a sustained basis,
5    interact with peers and supervisors on a superficial, work basis, and could adapt to a work
6    situation with simple tasks and no public contact. (AR 95). These findings were affirmed
7    on reconsideration. (AR 103–104, 107–108).
8           D.     Plaintiff’s Testimony
9           On a Disability Report dated July 19, 2013 Plaintiff stated that he stopped working
10   in 2008 due to personal reasons. (AR 217). On a Function Report dated October 3, 2013
11   Plaintiff reported that he could not work because of pain and arthritis in his right elbow
12   and pain in his right hip. (AR 231). He takes care of his pets, has no problems with personal
13   care, prepares his own meals, and does chores like vacuuming, watering the plants, and
14   taking out the trash. (AR 232–233). On the section about his abilities, Plaintiff did not note
15   any mental-related impairments. (AR 236). For how long he can pay attention, he wrote “I
16   so broke I can’t afford to pay” but checked the box indicating he can finish what he starts.
17   (AR 236). For how well he can follow written instructions, Plaintiff stated he had problems
18   writing because of his elbow pain, and for how well he can follow spoken instructions,
19   Plaintiff wrote “what does that have to do with my hip.” (AR 236).
20          At the hearing before the ALJ, Plaintiff testified he lives with his 78-year-old mother
21   and that he tries to help her with yard work, watering flowers, vacuuming, and cleaning.
22   (AR 51). He stated that it was frustrating because he hadn’t been able to get a full-time job
23   but also that he had not applied for any; he used to do seasonal work on ranches because
24   he traveled around playing polo but has not played since 2002. (AR 52). His back and
25   elbow pain prevent him from working now. (AR 52, 53).
26          Plaintiff’s current medications are Flucytosine for his nose and fish oil. (AR 53). At
27   times he takes pain medication but mainly uses medical marijuana. (AR 55, 69). His mother
28   gives him money when he helps with chores to purchase the marijuana. (AR 70). Plaintiff


                                                 -5-
1    was previously court-ordered to take Prozac and Seroquel. (AR 71–72). He did not take
2    Prozac; the jail gave him Risperdal but it gave him headaches so it was changed to
3    Seroquel, but that also gave him bad headaches and put him in a fog. (AR 72). Plaintiff
4    reported that COPE staff told him to follow up with the doctors but that they were happy
5    he was using marijuana right now. (AR 72).
6           On questioning by his attorney, Plaintiff stated that he had problems processing new
7    information and staying focused. (AR 62). He had problems bouncing around and changing
8    the subject ever since someone gave him LSD at 4 years old; he loses track and then comes
9    back to things but gets overwhelmed, confused, and anxious. (AR 62). Plaintiff stated that
10   he tries to get along with everyone, but then also admitted that he had called his counsel’s
11   office multiple times in a row upset and yelling because he gets agitated about things. (AR
12   63). He does not like being around a lot of people and had never gotten in a fight with
13   anyone, but there were allegations. (AR 64). Plaintiff received a SMI designation through
14   COPE in 2013 when he was ordered to attend treatment there after being arrested for
15   disorderly conduct. (AR 60–61).
16          E.     Lay Testimony
17          Plaintiff’s mother completed a Function Report–Third Party and stated that Plaintiff
18   has problems walking, pain in his right elbow, and constant lower back pain. (AR 223).
19   She did not report any mental impairments but did note Plaintiff has trouble completing
20   tasks and does not finish what he starts, but can follow written and spoken instructions.
21   (AR 228).
22          F.     Vocational Testimony
23          At the hearing before the ALJ, Connie Guillory testified as a vocational expert. The
24   ALJ asked Guillory to assume an individual with Plaintiff’s age, educational background,
25   and work history, who could perform a range of medium work with the following mental
26   limitations: work limited to simple, routine tasks with frequent interaction with supervisors
27   and coworkers on a superficial basis and no interaction with the general public. (AR 76–
28   77). Guillory testified such a person could do Plaintiff’s past work as a dump truck driver.


                                                 -6-
1    (AR 77). If the RFC was reduced from medium to light work with the same mental
2    limitations, Guillory stated such a person could also do other jobs including hand packer,
3    folder, and machine operator. (AR 78). Guillory further stated that the jobs she listed were
4    simple one and two step tasks, and that an employer would tolerate a person being off task
5    approximately 10 percent of the time. (AR 79, 81).
6           G.      ALJ’s Findings
7           The ALJ found that Plaintiff had the severe impairments of degenerative disc
8    disease and bipolar disorder. (AR 12). The ALJ also considered the Paragraph B criteria
9    set out in the social security disability regulations for evaluating mental disorders. See 20
10   C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00. To satisfy the paragraph B criteria, the mental
11   disorder must result in “extreme” limitation of one, or “marked” limitation of two, of the
12   four areas of mental functioning. Id. The ALJ found Plaintiff had mild restriction in
13   activities of daily living, moderate difficulties in social functioning and concentration,
14   persistence, or pace, 4 and no episodes of decompensation of extended duration. (AR 14).
15          The ALJ found that Plaintiff’s statements concerning the intensity, persistence, and
16   limiting effects of his symptoms were not entirely consistent with the objective medical
17   evidence or other evidence in the record. (AR 16, 21).
18          The ALJ gave some weight to Dr. Plevell’s assessment as it provided test results not
19   found in the treatment records. (AR 19). The ALJ also noted that Dr. Plevell provided no
20   opinion as to whether her findings suggested vocational limitations or the extent of
21   limitations, if any.
22          The ALJ gave great weight to the state agency consultant opinions as being
23   consistent with the evidence available at the hearing. (AR 21). The ALJ also noted that no
24   greater limitations were suggested by the updated medical records received at hearing level.
25   4
       The ALJ specifically noted the following: Plaintiff reported anxiety and difficulty
     focusing; Plaintiff was noncompliant with medication; limited behavioral health records
26   noted good concentration in late 2013; cognitive testing suggested highly significant
     difficulty with processing speed and possibly with abstraction; Plaintiff demonstrated rapid
27   speech and significantly disorganized thought; there is evidence of pressured speech and
     tangential thought processes but no evidence of prior cognitive complaints or testing—for
28   example, treatment note described Plaintiff as having good memory of the past, good
     intellectual capacity, average intelligence, and fair insight. (AR 14–15).

                                                 -7-
1              The ALJ found that Plaintiff had the RFC to perform a range of work, with work
2    limited to simple, routine, tasks with frequent interaction with supervisors and coworkers
3    on a superficial work basis and no interaction with the general public. (AR 16). The ALJ
4    determined that Plaintiff could perform his PRW as a dump truck driver. (AR 22).
5    Alternatively, the ALJ also found that Plaintiff could perform other work existing in the
6    national economy. (AR 22–23) The ALJ therefore concluded that Plaintiff was not
7    disabled. (AR 23).
8       III.      Standard of Review
9              The Commissioner employs a five-step sequential process to evaluate SSI and DIB
10   claims. 20 C.F.R. §§ 404.920, 416.1520; see also Heckler v. Campbell, 461 U.S. 458, 460–
11   462 (1983). To establish disability the claimant bears the burden of showing he (1) is not
12   working; (2) has a severe physical or mental impairment; (3) the impairment meets or
13   equals the requirements of a listed impairment; and (4) the claimant’s RFC precludes him
14   from performing his past work. 20 C.F.R. §§ 404.920(a)(4), 416.1520(a)(4). At Step Five,
15   the burden shifts to the Commissioner to show that the claimant has the RFC to perform
16   other work that exists in substantial numbers in the national economy. Hoopai v. Astrue,
17   499 F.3d 1071, 1074 (9th Cir. 2007). If the Commissioner conclusively finds the claimant
18   “disabled” or “not disabled” at any point in the five-step process, she does not proceed to
19   the next step. 20 C.F.R. §§ 404.920(a)(4), 416.1520(a)(4).
20             Here, Plaintiff was denied at Step Four of the evaluation process. Step Four requires
21   a determination of whether the claimant has sufficient RFC to perform past work. 20 C.F.R.
22   §§ 404.1520(e), 416.920(e). RFC is defined as that which an individual can still do despite
23   his limitations. 20 C.F.R. §§ 404.1545, 416.945. A RFC finding is based on the record as
24   a whole, including all physical and mental limitations, whether severe or not, and all
25   symptoms. Social Security Ruling (SSR) 96-8p. If the ALJ concludes the claimant has the
26   RFC to perform past work, the claim is denied. 20 C.F.R. §§ 404.1520(f), 416.920(f).
27             The findings of the Commissioner are meant to be conclusive. 42 U.S.C. §§ 405(g),
28   1383(c)(3). The court may overturn the decision to deny benefits only “when the ALJ’s


                                                   -8-
1    findings are based on legal error or are not supported by substantial evidence in the record
2    as a whole.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001). As set forth in
3    42 U.S.C. § 405(g), “[t]he findings of the Secretary as to any fact, if supported by
4    substantial evidence, shall be conclusive.” Substantial evidence “means such relevant
5    evidence as a reasonable mind might accept as adequate to support a conclusion,”
6    Valentine, 574 F.3d at 690 (internal quotations and citations omitted), and is “more than a
7    mere scintilla, but less than a preponderance.” Aukland, 257 F.3d at 1035. The
8    Commissioner’s decision, however, “cannot be affirmed simply by isolating a specific
9    quantum of supporting evidence.” Sousa v. Callahan, 143 F.3d 1240, 1243 (9th Cir. 1998)
10   (citations omitted). “Rather, a court must consider the record as a whole, weighing both
11   evidence that supports and evidence that detracts from the Secretary’s conclusion.”
12   Aukland, 257 F.3d at 1035 (internal quotations and citations omitted).
13          The ALJ is responsible for resolving conflicts in testimony, determining credibility,
14   and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). “When
15   the evidence before the ALJ is subject to more than one rational interpretation, [the court]
16   must defer to the ALJ’s conclusion.” Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190,
17   1198 (9th Cir. 2004). This is so because “[t]he [ALJ] and not the reviewing court must
18   resolve conflicts in evidence, and if the evidence can support either outcome, the court may
19   not substitute its judgment for that of the ALJ.” Matney v. Sullivan, 981 F.2d 1016, 1019
20   (9th Cir. 1992) (citations omitted).
21          Additionally, “[a] decision of the ALJ will not be reversed for errors that are
22   harmless.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). The claimant bears the
23   burden to prove any error is harmful. McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2011)
24   (citing Shinseki v. Sanders, 556 U.S. 396 (2009)). An error is harmless where it is
25   “inconsequential to the ultimate nondisability determination.” Molina v. Astrue, 674 F.3d
26   1104, 1115 (9th Cir. 2012) (citations omitted); see also Stout v. Comm’r Soc. Sec. Admin.,
27   454 F.3d 1050, 1055 (9th Cir. 2006). “[I]n each case [the court] look[s] at the record as a
28   whole to determine whether the error alters the outcome of the case.” Molina, 674 F.3d at


                                                -9-
1    1115. In other words, “an error is harmless so long as there remains substantial evidence
2    supporting the ALJ’s decision and the error does not negate the validity of the ALJ’s
3    ultimate conclusion.” Id. (internal quotations and citations omitted). Finally, “[a] claimant
4    is not entitled to benefits under the statute unless the claimant is, in fact, disabled, no matter
5    how egregious the ALJ’s errors may be.” Strauss v. Comm’r Soc. Sec. Admin., 635 F.3d
6    1135, 1138 (9th Cir. 2011).
7          IV.   Analysis
8             Plaintiff argues that the ALJ erred by failing to incorporate his moderate limitations
9    in maintaining concentration, persistence, and pace when determining his RFC. Plaintiff
10   also argues that the ALJ erred by failing to fully develop the record regarding Plaintiff’s
11   mental impairments, and that the ALJ failed to give clear and convincing reasons to
12   discount Plaintiff’s testimony regarding his bipolar disorder. Plaintiff requests that the
13   Court reverse and remand this matter for further administrative proceedings.
14           The Commissioner argues that the ALJ’s RFC assessment properly accounted for
15   the medical opinions that Plaintiff had trouble maintaining pace and is supported by the
16   state agency physician findings. The Commissioner further argues that the ALJ fulfilled
17   his duty to develop the record by holding the record open for Plaintiff to submit additional
18   evidence. Finally, the Commissioner states that the ALJ provided clear and convincing
19   reasons to discount Plaintiff’s subjective symptom testimony and that the treatment record
20   does not support Plaintiff’s allegations regarding the severity of his physical and mental
21   problems.
22           The Court finds that the ALJ’s RFC assessment adequately captures all of the
23   limitations that the ALJ found credible and supported by substantial evidence and is
24   consistent with the medical testimony. The Court further finds that the ALJ did not err in
25   failing to develop the record further. Finally, the Court finds that the ALJ provided clear
26   and convincing reasons to discount Plaintiff’s subjective symptom testimony. Accordingly,
27   the Court will affirm the Commissioner’s decision.
28   ...


                                                   - 10 -
1              A. RFC
2           Plaintiff argues that the ALJ failed to include all of his limitations when considering
3    his work capacity. Specifically, the ALJ found that Plaintiff had moderate limitations in
4    concentration, persistence, and pace, but the only mental limitation in the RFC was a
5    restriction to simple, routine tasks and no interaction with the general public. Plaintiff
6    contends that the ALJ failed to explain how the RFC accounted for his moderate limitations
7    in concentration, persistence, and pace, and that this error is harmful because it impacts his
8    ability to sustain work.
9           RFC is “the most [a claimant] can still do despite her limitations,” and includes
10   assessment of the claimant’s “impairment(s), and any related symptoms, such as pain,
11   [which] may cause physical and mental limitations that affect what she can do in a work
12   setting.” 20 C.F.R. § 404.1545(a)(1). The Commissioner retains the ultimate responsibility
13   for assessing a claimant’s RFC. 20 C.F.R. §§ 404.1527(e)(2), 416.927(e)(2). The ALJ was
14   required to assess Plaintiff’s RFC based on all the record evidence, including medical
15   sources, examinations, and information provided by Plaintiff. 20 C.F.R. §§
16   404.1545(a)(1)–(3), 416.945(a)(1)–(3). However, the ALJ need not include all possible
17   limitations in the assessment of what a claimant can do, but rather is only required to ensure
18   that the RFC “contain[s] all the limitations that the ALJ found credible and supported by
19   the substantial evidence in the record.” Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir.
20   2005); Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006); see also Dschaak v. Colvin,
21   2015 WL 181803, *3 (D. Or. Jan. 14, 2015) (“An ALJ’s RFC need only incorporate
22   credible limitations supported by substantial evidence in the record and must be consistent
23   with the restrictions identified in the medical testimony.”).
24          Here, the ALJ found that Plaintiff had the capacity to perform a range of work with
25   a limitation to simple, routine, tasks, frequent interaction with supervisors and coworkers
26   on a superficial work basis, and no interaction with the general public. (AR 16). Plaintiff
27   contends that this assessment fails to account for his moderate limitations in concentration,
28   persistence, and pace. Specifically, Plaintiff argues that the limitation to simple, repetitive


                                                 - 11 -
1    tasks only reflects his pace deficiency, but not his concentration and persistence
2    deficiencies. The parties focus their arguments on this point on two cases, Stubbs-
3    Danielson v. Astrue, 539 F.3d 1169 (9th Cir. 2008), and Perkins v. Colvin, 45 F.Supp.3d
4    1137 (D. Ariz. 2014).
5           In Stubbs-Danielson, the court found that a RFC assessment limiting the claimant
6    to “simple, routine, repetitive sedentary work, requiring no interaction with the public”
7    adequately captured the claimant’s concentration, persistence, or pace limitations where
8    the RFC was consistent with restrictions identified in the medical testimony. In that case,
9    Dr. McCollum opined that the claimant had good persistence but slow pace in thought and
10   action, and could follow three-step instructions. Stubbs-Danielson, 539 F.3d at 1171. Dr.
11   Eather opined she had several mental limitations and could perform simple work without
12   public contact. Id. The court noted that McCollum’s opinion noted pace deficiencies, but
13   did not assess whether the claimant could perform unskilled work on a sustained basis. Id.
14   at 1173. Eather also identified a slow pace but concluded the claimant could carry out
15   simple tasks. Id. The court reasoned that “[t]he ALJ translated Stubbs-Danielson’s
16   condition, including the pace and mental limitations, into the only concrete restrictions
17   available to him—Dr. Eather’s recommended restriction to ‘simple tasks.’” Id. at 1174.
18   The court found this was consistent with Dr. McCollum’s opinion that the claimant was
19   “not significantly limited” in her ability to “carry out very short simple instructions,”
20   “maintain attention and concentration for extended periods,” and “sustain an ordinary
21   routine without special supervision.” Id. The court thus concluded that “an ALJ’s
22   assessment of a claimant adequately captures restrictions related to concentration,
23   persistence, or pace where the assessment is consistent with restrictions identified in the
24   medical testimony.” Id.
25          The Stubbs-Danielson court found the Eight Circuit’s decision in Howard v.
26   Massanri, 255 F.3d 577, 582 (8th Cir. 2001) directly on point. As summarized by Stubbs-
27   Danielson, in Howard the court rejected a claim that “simple, routine, repetitive work”
28   failed to capture deficiencies in concentration, persistence, or pace, where the state


                                               - 12 -
1    psychologist identified the claimant as having these deficiencies but also opined that the
2    claimant could sustain sufficient concentration and attention to perform at least simple,
3    repetitive, and routine cognitive activity. Stubbs-Danielson, 539 F.3d at 1174. The Stubbs-
4    Danielson court also rejected and distinguished a case from the Third Circuit where the
5    court found error when the ALJ’s hypothetical failed to include specific deficiencies in
6    pace where the medical testimony recommended a particularized accommodation
7    (requiring close physical proximity between job site and claimant’s children) but the ALJ
8    only included a limitation for a reasonable number of phone calls. 539 F.3d at 1174–75.
9           In Perkins, the court held that the ALJ’s RFC assessment failed to incorporate the
10   treating physician findings that the claimant had moderate difficulties in concentration,
11   persistence, or pace. There, the psychologist opined that the claimant was moderately
12   limited in his ability to maintain concentration for extended periods, perform activities
13   within a schedule, complete a normal workday/workweek without interruption from
14   psychologically based symptoms, and perform at a consistent pace. Perkins, 45 F.Supp.3d
15   at 1152. The ALJ gave this opinion great weight. Id. However, the ALJ’s RFC assessment
16   only limited the claimant to jobs requiring the ability to perform simple, unskilled work,
17   and contained no specific concentration, persistence or pace limitations. Id. at 1153.
18          The Perkins court distinguished Stubbs-Danielson because in that case, “the record
19   contained some evidence of the claimant’s slow pace, but the only ‘concrete’ functional
20   limitation assessed . . . was a medical source opinion that, despite that slow pace, the
21   claimant could perform ‘simple tasks.’” Perkins, 45 F.Supp.3d at 1153. The Perkins court
22   instead found Brink v. Comm’r of Soc. Sec. Admin., 343 Fed.Appx. 211 (9th Cir. 2009)
23   more on point. In Brink, the court found that the medical evidence established, and the ALJ
24   accepted, that the claimant had moderate difficulties with concentration, persistence, or
25   pace. 343 Fed.Appx. at 212. However, the ALJ’s hypothetical to the VE only referenced
26   simple, repetitive work, and thus failed to incorporate the claimant’s concentration,
27   persistence, and pace limitations. In Perkins, the court found that, like Brink, the ALJ
28   accepted the physician’s opinion that the claimant had moderate limitations in


                                                - 13 -
1    concentration, persistence, and pace, but that the RFC limiting the claimant to “simple,
2    unskilled tasks” was incomplete because it did not adequately reflect the physician’s
3    opinion regarding the limitations. Perkins, 45 F.Supp.3d at 1154.
4           The Court finds that this case is more analogous to Stubb-Danielson than Perkins.
5    Here, like in Stubbs-Danielson, the state agency physicians found moderate limitations in
6    concentration, persistence, or pace, which the ALJ accepted. The physicians also
7    specifically opined that Plaintiff could perform simple tasks, interact with peers and
8    supervisors on a superficial basis, and was unable to interact with the general public. See
9    also Howard, 255 F.3d at 582. These specific, concrete, functional limitations are the exact
10   limitations that the ALJ adopted in the RFC assessment. The ALJ’s opinion also states that
11   the RFC assessment reflects the degree of limitation that the ALJ found in the paragraph B
12   mental function analysis. (AR 15). The ALJ noted a variety of findings from Plaintiff’s
13   mental health appointments ranging from 2012–2015 and determined that the “limited
14   treatment records and primary and emergency care observations support a finding that the
15   claimant is limited to simple, routine work with superficial workplace contact and no
16   contact with the general public. Further limitations are not supported by the overall
17   evidence.” (AR 18–19). Thus, the RFC assessment is consistent with the medical testimony
18   and adequately captures Plaintiff’s limitations. 5 This is not a case like Perkins or Brink,
19   where the physicians found limitations in concentration, persistence, or pace but did not
20   specifically opine as to whether the claimants could perform simple, unskilled/repetitive
21   work, and the only limitation in the ALJ’s RFC assessment was a restriction to simple
22   unskilled/repetitive work, thus failing to adequately capture the physician findings. See
23   also Lara v. Colvin, 2015 WL 1505817 (D. Ariz. Mar. 31, 2015) (ALJ limited claimant to
24   simple, repetitive, unskilled tasks; this failed to incorporate specific restrictions in
25   concentration, persistence, and pace where examining physician assessed greater
26   restrictions than state agency physicians and opined that claimant would have moderate to
27   5
       In addition, as explained further below, examining physician Dr. Plevell assessed
     difficulty with processing speed and possibly with abstraction, but did not opine as to any
28   specific functional limitations, nor does her opinion contrast with or suggest more
     restrictive limitations than those assessed by the state agency physicians.

                                                - 14 -
1    severe difficulty sustaining an ordinary routine without special supervision, mild difficulty
2    working with others and performing activities within a schedule, etc. and did not
3    specifically opine that claimant could perform simple, unskilled, repetitive work). Further,
4    as the Commissioner notes, the state agency physicians also found that Plaintiff had no
5    significant limitations in his ability to remember locations and work-like procedures;
6    understand, remember and carry out simple instructions; sustain an ordinary routine
7    without special supervision; work in coordination with or proximity to others without being
8    distracted by them; make simple work-related decisions; ask simple questions or request
9    assistance; and maintain socially appropriate behavior. (AR 93–94). The RFC thus reflects
10   the physician findings that Plaintiff does have moderate limitations in concentration,
11   persistence, or pace but is not significantly limited in other areas and is still able to perform
12   simple work tasks with no public contact.
13          In sum, the Court finds that the ALJ’s RFC assessment contains all of the limitations
14   that the ALJ found credible and supported by substantial evidence in the record and is
15   consistent with the restrictions identified in the medical testimony.
16              B. Duty to Develop Record
17          Plaintiff contends that the ALJ failed to fulfill his duty to fully develop the record
18   as to Dr. Plevell’s psychiatric opinion. Plaintiff states that if the ALJ had questions
19   regarding Dr. Plevell’s opinion, then the ALJ should have ordered additional psychiatric
20   testing instead of discounting the opinion because Plaintiff’s mental state is highly relevant
21   to the disability determination in this case.
22          While it is the claimant’s burden to prove that he is disabled, Valentine, 574 F.3d at
23   689, “the ALJ has a special duty to develop the record fully and fairly and to ensure that
24   the claimant’s interests are considered, even when the claimant is represented by counsel.”
25   Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir. 2001). “The ALJ is not a mere umpire at
26   such a proceeding . . . it is incumbent upon the ALJ to scrupulously and conscientiously
27   probe into, inquire of, and explore for all the relevant facts.” Celaya v. Halter, 332 F.3d
28   1177, 1183 (9th Cir. 2003). An ALJ’s duty to develop the record further is triggered when


                                                  - 15 -
1    there is ambiguous evidence or when the record is inadequate to allow for proper evaluation
2    of the evidence. Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001). Moreover,
3    “[a] specific finding of ambiguity or inadequacy of the record is not necessary to trigger
4    this duty to inquire, where the record establishes ambiguity or inadequacy.” McLeod v.
5    Astrue, 640 F.3d 881, 886 (9th Cir. 2010).
6            Here, the opinion in question consists of two short pages briefly describing
7    Plaintiff’s mental status and history, testing results, and Dr. Plevell’s conclusion. (AR 358–
8    59). The opinion does not include an explanation of the test results or what tests were
9    administered. Rather, in her conclusion, Dr. Plevell stated that “[t]esting suggested highly
10   significant difficulty with processing speed and possibly with abstraction. Behaviorally,
11   [Plaintiff] demonstrated rapid speech and significantly disorganized thought. It is unclear
12   if these issues are due to a primary condition or secondary to his Bipolar Disorder.” (AR
13   359).
14           The ALJ gave some weight to Dr. Plevell’s opinion because it provided test results
15   not found in the treatment records. (AR 19). This is a valid reason to assign less weight to
16   the opinion. See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (“an ALJ need
17   not accept the opinion of a doctor if that opinion is brief, conclusory, and inadequately
18   supported by clinical findings”); 20 C.F.R. § 404.1527 (“The more a medical source
19   presents relevant evidence to support a medical opinion, particularly medical signs and
20   laboratory findings, the more weight we will give that medical opinion. The better an
21   explanation a source provides for a medical opinion, the more weight we will give that
22   medical opinion.”). The ALJ also noted that Dr. Plevell provided no opinion as to whether
23   or not her findings suggested vocational limitations or the extent of limitations, if any. Id.
24           As the Commissioner notes, Dr. Plevell’s opinion is not ambiguous, nor did the ALJ
25   describe it as such. Rather, the ALJ simply pointed out what was evident from the face of
26   the opinion—Dr. Plevell did not assess any specific limitations. The ALJ’s decision does
27   not indicate that the ALJ found the record to be ambiguous or insufficient to properly
28   evaluate Plaintiff’s mental impairments, nor does the Court find it to be inadequate.


                                                  - 16 -
1    Plaintiff’s attempt to persuade the Court otherwise is unwarranted. See Bayliss, 427 F.3d
2    at 1217 (“An ALJ is required to recontact a doctor only if the doctor’s report is ambiguous
3    or insufficient for the ALJ to make a disability determination. The ALJ, with support in the
4    record, found the evidence adequate to make a determination regarding Bayliss’s disability.
5    Accordingly, the ALJ did not have a duty to recontact the doctors.” (citations omitted));
6    Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (ALJ’s finding that a report of a
7    physical capacity test was contradictory did not require him to recontact the evaluator to
8    resolve the perceived conflict; evaluator was not a treating source and the ALJ did not
9    make a finding that the report was inadequate to make a determination regarding the
10   claimant’s disability, but rather, disagreed with the report’s finding that the claimant could
11   be exaggerating symptoms and still produce a valid test result.); contra Tonapetyan, 242
12   F.3d at 1150 (ALJ failed to fulfill his duty to develop the record where consulting medical
13   expert repeatedly expressed his concern that the record was insufficient to allow him to
14   render an opinion on some of claimant’s alleged severe impairments and expert explicitly
15   recommended the ALJ obtain additional medical evidence from the claimant’s treating
16   psychologist; ALJ gave great weight to the consulting medical expert yet failed to follow
17   through with the expert’s recommendations).
18          Further, following the hearing, the ALJ held the record open to allow Plaintiff to
19   submit additional evidence to support his claim for disability. (AR 10, 82); see Tonapetyan,
20   242 F.3d at 1150 (“The ALJ may discharge [his] duty [to develop the record] in several
21   ways, including: subpoenaing the claimant’s physicians, submitting questions to the
22   claimant’s physicians, continuing the hearing, or keeping the record open after the hearing
23   to allow supplementation of the record.”). It is the Plaintiff’s burden to prove that he is
24   disabled, and if Plaintiff wished to provide any additional information in support of his
25   alleged limitations, he was afforded the opportunity to do so.
26          In sum, the Court finds that the record here was not ambiguous or inadequate such
27   that the ALJ was required to further develop the record to further assess Dr. Plevell’s
28   opinion. As noted above, the ALJ’s RFC assessment adequately accounted for Plaintiff’s


                                                 - 17 -
1    mental limitations by including restrictions for simple, routine tasks and no interaction with
2    the public. This is consistent both with the state agency physician findings and with Dr.
3    Plevell’s conclusion that Plaintiff has difficulties with processing speed and possibly with
4    abstraction.
5               C. Credibility Finding
6           Finally, Plaintiff argues that the ALJ failed to provide clear and convincing reasons
7    to discount his subjective symptom testimony regarding his bipolar disorder. Plaintiff
8    challenges the ALJ’s reliance on his alleged drug-seeking behavior, failure to seek
9    treatment or comply with treatment recommendations, GAF scores, activities of daily
10   living, and drug use. Plaintiff further alleges that the ALJ’s credibility analysis fails to
11   comply with SSR 16-3p. 6 Conversely, the Commissioner argues that the ALJ’s credibility
12   finding is supported by the treatment record showing stable and unremarkable exams, non-
13   compliance with treatment recommendations, lack of pain medications despite
14   complaining of debilitating pain, and activities of daily living inconsistent with claims of
15   disabling physical and mental limitations.
16          “An ALJ’s assessment of symptom severity and claimant credibility is entitled to
17   great weight.” Honaker v. Colvin, 2015 WL 262972, *3 (C.D. Cal. Jan. 21, 2015) (internal
18   quotations and citations omitted). This is because “an ALJ cannot be required to believe
19   6
       SSR 16-3p went into effect on March 16, 2016 and supersedes SSR 96-7p, the previous
     policy governing the evaluation of symptoms. SSR 16-3p, 2016 WL 1119029, *1. The
20   ruling indicates that “we are eliminating the use of the term ‘credibility’ from our sub-
     regulatory policy, as our regulations do not use this term.” Id. Moreover, “[i]n doing so,
21   we clarify that subjective symptom evaluation is not an examination of an individual’s
     character[;] [i]nstead, we will more closely follow our regulatory language regarding
22   symptom evaluation.” Id. This ruling is consistent with the previous policy and clarifies
     rather than changes existing law. Under either ruling, the ALJ is required to consider the
23   claimant’s report of her symptoms against the record—in SSR 96-7p, this resulted in a
     “credibility” analysis; in SSR 16-3, this allows the adjudicator to evaluate “consistency.”
24   Compare SSR 16-3p with SSR 96-7p (both rely on two step process followed by an
     evaluation of claimant’s testimony and contain the same factors for consideration).
25           “The change in wording is meant to clarify that administrative law judges aren’t in
     the business of impeaching claimants’ character,” but “obviously administrative law judges
26   will continue to assess the credibility of pain assertions by applicants, especially as such
     assertions often cannot be either credited or rejected on the basis of medical evidence.”
27   Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016). “Accordingly, the ALJ’s use of the word
     ‘credibility’ is not, in and of itself, error . . . because the new ruling does not alter the pre-
28   existing standards in the Ninth Circuit for evaluating a claimant’s symptom testimony.”
     Petersen v. Berryhill, 737 F. App’x 329, 332 n.1 (9th Cir. 2018).

                                                   - 18 -
1    every allegation of disabling pain, or else disability benefits would be available for the
2    asking, a result plainly contrary to 42 U.S.C. § 423(d)(5)(A).” Treicherler v. Comm’r. Soc.
3    Sec. Admin., 775 F.3d 1090, 1106 (9th Cir. 2014). “If the ALJ’s credibility finding is
4    supported by substantial evidence in the record, the reviewing court may not engage in
5    second-guessing.” Honaker, 2015 WL 262972 at * 3 (internal quotations and citation
6    omitted).
7           While questions of credibility are functions solely for the ALJ, this Court “cannot
8    affirm such a determination unless it is supported by specific findings and reasoning.”
9    Robbins v. Comm’r Soc. Sec. Admin. 466 F.3d 880, 885 (9th Cir. 2006). “To determine
10   whether a claimant’s testimony regarding subjective pain or symptoms is credible, an ALJ
11   must engage in a two-step analysis.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th
12   Cir. 2007). “First, the ALJ must determine whether the claimant has presented objective
13   medical evidence of an underlying impairment ‘which could reasonably be expected to
14   produce the pain or other symptoms alleged.’” Id. at 1036 (quoting Bunnell v. Sullivan, 947
15   F. 2d 341, 344 (9th Cir. 1991)). “Second, if the claimant meets this first test and there is no
16   evidence of malingering, ‘the ALJ can reject the claimant’s testimony about the severity of
17   the symptoms only by offering specific, clear and convincing reasons for doing so.’”
18   Lingenfelter, 504 F.3d at 1036 (quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir.
19   1996)). Further, “[t]he ALJ must specifically identify what testimony is credible and what
20   testimony undermines the claimant’s complaints.” Morgan v. Comm'r of Soc. Sec. Admin.,
21   169 F.3d 595, 599 (9th Cir. 1999).
22          While it is permissible for an ALJ to look to the objective medical evidence as one
23   factor in determining credibility, the ALJ’s adverse credibility finding must be supported
24   by other permissible evidence in the record. Bunnell, 947 F.2d at 346–47 (“adjudicator may
25   not discredit a claimant’s testimony of pain and deny disability benefits solely because the
26   degree of pain alleged by the claimant is not supported by objective medical evidence”).
27   However, “an ALJ may reject a claimant’s statements about the severity of his symptoms
28   and how they affect him if those statements are inconsistent with or contradicted by the


                                                 - 19 -
1    objective medical evidence.” Robbins, 466 F.3d at 887. “Factors that an ALJ may consider
2    in weighing a claimant’s credibility include reputation for truthfulness, inconsistencies in
3    testimony or between testimony and conduct, daily activities, and unexplained, or
4    inadequately explained, failure to seek treatment or follow a prescribed course of
5    treatment.” Orn v. Astrue, 495 F.3d 625, 636 (9th Cir. 2007) (internal quotations and
6    citations omitted).
7           The ALJ did not make a finding that Plaintiff was malingering; therefore, to support
8    his discounting of Plaintiff’s assertions regarding the severity of his symptoms, the ALJ
9    had to provide clear and convincing, specific reasons. In his decision, the ALJ found that
10   Plaintiff’s statements concerning the intensity, persistence, and limiting effects of his
11   symptoms were not entirely consistent with the objective medical evidence or other
12   evidence in the record. (AR 16, 21). Plaintiff specifically challenges the ALJ’s discounting
13   of his testimony regarding his bipolar disorder; however, there is limited testimony from
14   Plaintiff regarding his mental health problems. For example, on his Function Report,
15   Plaintiff did not note any mental-health related impairments. (AR 236). For how long he
16   can pay attention, he wrote “I so broke I can’t afford to pay;” for how well he can follow
17   written instructions, Plaintiff stated he had problems writing because of his elbow pain;
18   and for how well he can follow spoken instructions, Plaintiff wrote “what does that have
19   to do with my hip.” (AR 236). At the hearing before the ALJ, Plaintiff testified to having
20   problems processing new information and staying focused. (AR 62). He admitted that he
21   had called his counsel’s office multiple times in a row upset and yelling because he gets
22   agitated about things (AR 63); he does not like being around a lot of people and had never
23   gotten in a fight with anyone, but there were allegations. (AR 64).
24          Plaintiff’s argument on this issue is somewhat unclear, as Plaintiff does not point to
25   any specific allegation that the ALJ rejected or any specific limitation that the ALJ failed
26   to include in the RFC. And, the ALJ was sensitive to Plaintiff’s complaints and did find
27   that Plaintiff’s bipolar disorder was a severe impairment. The ALJ’s decision contains a
28   thorough discussion of Plaintiff’s mental health treatment. (AR 18–21). After summarizing


                                                - 20 -
1    these records, the ALJ concluded that the “limited treatment records and primary and
2    emergency care observations support a finding that the claimant is limited to simple,
3    routine work with superficial workplace contact and not contact with the general public.”
4    (AR 19). In evaluating Plaintiff’s subjective symptom testimony, the ALJ noted that
5    Plaintiff reported problems processing new information and staying focused, becomes
6    anxious, and has difficulty getting along with people but has never been in a fight. (AR
7    16). The ALJ took Plaintiff’s limitations into account by formulating a RFC with a
8    restriction to simple, routine tasks and no interaction with the general public.
9           The ALJ noted the record contains instances of pressured speech and tangential
10   thought processes, but at other appointments Plaintiff was oriented with appropriate mood
11   and affect and normal insight and judgment. (AR 18–19). The Court’s review of the record
12   shows that at times Plaintiff’s symptoms improved and at times they worsened, but there
13   is no medical testimony opining to more restrictive mental health limitations than those
14   assessed by the ALJ, nor did Plaintiff himself testify to limitations that would support a
15   more restrictive RFC. Thus, this is not a case like Caceres v. Colvin, 2015 WL 4040727,
16   at *3 (W.D. Wash. July 1, 2015), where the claimant’s providers found that she
17   “experienced severe limitations specifically and exclusively as a result of her bipolar
18   disorder.” While the Court recognizes that “‘a person who suffers from a mental illness
19   will have better days and worse days, so a snapshot of any single moment says little about
20   her overall condition,’” Caceres, 2015 WL 4040727, at *6 (quoting Punzio v. Astrue, 630
21   F.3d 704, 710 (9th Cir. 2011)), in this case the record taken as a whole does not support a
22   finding of more restrictive limitations than those assessed by the ALJ. Plaintiff himself has
23   focused on his physical complaints, and even Plaintiff’s mother, whom he lives with, failed
24   to mention any mental health conditions in her third-party function report.
25          The ALJ also noted that there was limited evidence of specialist treatment and some
26   evidence of non-compliance with medication. (AR 18). “[I]f a claimant complains about
27   disabling pain but fails to seek treatment, or fails to follow prescribed treatment, for the
28   pain, an ALJ may use such failure as a basis for finding the complaint unjustified or


                                                 - 21 -
1    exaggerated.” Orn, 495 F.3d at 638; see also Everson v. Astrue, 2012 WL 5994972, *7
2    (W.D. Wash. Oct. 22, 2012) (“Failure to assert a good reason for not seeking, or following
3    a prescribed course of, treatment, or a finding that a proffered reason is not believable, can
4    cast doubt on the sincerity of the claimant’s pain testimony.” (internal quotations and
5    citation omitted)). While Social Security regulations require claimants to follow “treatment
6    prescribed by your medical source(s)” to receive benefits, the same regulations make clear
7    that if the claimant has a “good reason” and “justifiable cause” for not following the
8    prescribed treatment, rejection of treatment will not be held against the claimant. 20 C.F.R.
9    § 416.930; SSR 82-59; SSR 16-3p. Here, Plaintiff notes that the ALJ discussed his reasons
10   for stopping his medication due to side effects, but then alleges that the ALJ apparently
11   rejected this explanation. (Doc. 16 at 15). The ALJ makes no such statement in his decision
12   and the Court will not imply one here. Plaintiff also alleges that the ALJ erred by failing to
13   ask him why he stopped treatment at COPE or did not pursue other mental health treatment.
14   (Doc. 16 at 15). As Plaintiff notes and the record reflects, Plaintiff has been more focused
15   on his physical impairments than his mental impairments, and there is little opinion
16   testimony in the record recommending limitations specific to Plaintiff’s bipolar disorder.
17   It is the claimant’s burden to prove disability, and it was incumbent on Plaintiff and his
18   counsel to obtain and present evidence in support of Plaintiff’s claims. The fact that the
19   ALJ noted there was “limited evidence of specialist treatment” does not correlate to an
20   affirmative duty for the ALJ to inquire why Plaintiff did not pursue other mental health
21   treatment; rather, this is a valid reason suggesting that Plaintiff’s mental health complaints
22   may not be as severe as alleged.
23          The ALJ noted that Plaintiff’s GAF scores indicated moderate symptoms. (AR 20–
24   21). However, the ALJ also stated that GAF scores do not correlate to the regulatory
25   definition of disability and cannot be used directly to assess disability, but were considered
26   as part of the evidence of Plaintiff’s functioning and addressed in the RFC limiting Plaintiff
27   to simple work. Id. Plaintiff suggests that because the ALJ noted Plaintiff’s GAF scores
28   were in the moderate range, this implies that the ALJ used the GAF scores as a reason to


                                                 - 22 -
1    discount Plaintiff’s subjective symptom testimony. (Doc. 16 at 16). The ALJ makes no
2    such conclusion in his decision and the Court will not assume one here.
3           Plaintiff contends that the ALJ also discounted his testimony because of his alleged
4    drug-seeking behavior. Plaintiff’s argument on this point is confusing—he contends that
5    the ER note stating that he had a mental health issue and was exhibiting drug-seeking
6    behavior could be a valid reason to discount his statements regarding his physical
7    impairments (if a patient is exaggerating pain to obtain pain medications, that could
8    indicate that the claimant’s statements about the limiting effects of his pain are not as severe
9    as alleged), but that the note indicates nothing about his mental health issues and thus the
10   ALJ cannot use this incident to discount his testimony regarding his bipolar disorder. (Doc.
11   16 at 14). But Plaintiff then also says that his presentation in the ER was probably due to a
12   symptom of his mania. In any event, the ALJ gave great weight to the ER physician’s report
13   and discussed the report in terms of Plaintiff’s alleged back pain, noting that Plaintiff
14   exhibited no signs of back discomfort and moved without difficulty after being told he
15   would not be given morphine. (AR 18–20). The ALJ did not specifically find that this
16   instance of drug-seeking behavior supported or undermined Plaintiff’s mental health
17   allegations, and the Court will not read into the record something that the ALJ did not
18   actually say. However, to the extent that the ALJ relied on this incident to find that
19   Plaintiff’s statements were not entirely consistent with the objective record, the ALJ did
20   not err because Plaintiff’s presentation in the ER undermines his allegations of disabling
21   back pain.
22          Plaintiff contends that the fact that he helps his mother with chores when he can is
23   not inconsistent with a disabling impairment, especially given the cyclical nature of bipolar
24   disorder. (Doc. 16 at 17). However, in his decision, the ALJ did not comment on Plaintiff’s
25   chores specifically in relation to Plaintiff’s mental limitations. Rather, the ALJ summarized
26   Plaintiff’s mother’s testimony regarding his physical impairments and noted that Plaintiff
27   received money from his mother in exchange for doing chores. (AR 21). The ALJ found
28   this was inconsistent with disabling limitations. Id. Given Plaintiff’s allegations that he is


                                                  - 23 -
1    unable to work due to pain in his back and elbow, the ALJ could properly consider that
2    Plaintiff’s daily activity of doing chores for money was inconsistent with his allegations of
3    physically disabling pain. 7 See Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014) (“we
4    have held that ‘[o]nly if [her] level of activity were inconsistent with [a claimant’s] claimed
5    limitations would these activities have any bearing on [her] credibility.’” (quoting Reddick
6    v. Chater, 157 F.3d at 722 (citations omitted))); Molina, 674 F.3d at 1112–13 (ADL “may
7    be grounds for discrediting the claimant’s testimony to the extent that they contradict the
8    claims of a totally debilitating impairment”).
9           In sum, the Court finds that the ALJ provided clear and convincing, specific reasons
10   to find that Plaintiff’s statements concerning the intensity, persistence, and limiting effects
11   of his symptoms were not entirely consistent with the objective medical evidence or other
12   evidence in the record. Further, even if the ALJ did err in relying on any of the above
13   reasons to find that Plaintiff’s subjective testimony was not entirely consistent with the
14   objective record, any error was harmless. See Batson v. Comm’r of Soc. Sec. Admin., 359
15   F.3d 1190, 1195–97 (9th Cir. 2004) (so long as there remains “substantial evidence
16   supporting the ALJ’s decision” and the error “does not negate the validity of the ALJ’s
17   ultimate conclusion,” such error is deemed harmless and does not warrant reversal); see
18   also Stout, 454 F.3d at 1055 (defining harmless error as such error that is “inconsequential
19   to the ultimate nondisability determination”).
20       V.    Remedy
21          A federal court may affirm, modify, reverse, or remand a social security case. 42
22   U.S.C. § 405(g). Absent legal error or a lack of substantial evidence supporting the ALJ’s
23   findings, this Court is required to affirm the ALJ’s decision. After considering the record
24   as a whole, this Court simply determines whether there is substantial evidence for a
25   reasonable trier of fact to accept as adequate to support the ALJ’s decision. Valentine, 574
26   F.3d at 690. Here, the record contains sufficient substantial evidence to meet this standard.
27   7
       As the Commissioner notes, the issue is not whether Plaintiff’s ability to do chores
     establishes his ability to function in a work environment; the issue is whether Plaintiff’s
28   daily activities are inconsistent with the limitations he endorsed.


                                                 - 24 -
1    The Court concludes that the ALJ’s findings are supported by substantial evidence and
2    there is no legal basis for reversing or remanding his decision. Therefore, Plaintiff is not
3    entitled to relief.
4        VI.    Conclusion
5           In light of the foregoing, IT IS HEREBY ORDERED that the decision of the
6    Commissioner of Social Security is affirmed. The Clerk shall enter judgment accordingly
7    and close its file on this matter.
8           Dated this 11th day of December, 2018.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 25 -
